                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------X
                                                      :
In re                                                 : Chapter 11
                                                      : Case No. 17-12307 (BLS)
M & G USA Corporation, et al. 1                       :
                                                      : Jointly Administered
                                    Debtors.          :
                                                      : Objection Deadline: Jan. 4, 2019 at 4:00 p.m. (ET)
                                                      : Hearing Date: Jan. 16, 2019 at 10:00 a.m. (ET)
------------------------------------------------------X

    FOURTH INTERIM APPLICATION OF BERKELEY RESEARCH GROUP, LLC FOR
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
        EXPENSES INCURRED AS FINANCIAL ADVISOR TO THE OFFICIAL
         COMMITTEE OF UNSECURED CREDITORS DURING THE PERIOD
              FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018


Name of Applicant:                                           Berkeley Research Group LLC

Authorized to Provide Professional Services to: The Official Committee of Unsecured
                                                Creditors (the “Committee”)

Date of Retention:                                           January 5, 2018 nunc pro tunc to November
                                                             13, 2017

Period for which Compensation and                            August 1, 2018 through October 31, 2018
Reimbursement is Sought:

Actual Amount of Compensation Sought as
Actual, Reasonable and Necessary:                            $227,437.00

Amount of Expense Reimbursement Sought as
Actual, Reasonable and Necessary:                            $49.00

Total Amount of Fees and Expense
Reimbursement Sought as Actual, Reasonable
and Necessary:                                               $227,486.00

This is a(n):       Monthly Application _X _ Interim Application ___ Final Application

1
  Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number,
are: M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593), M &
G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270),
M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex
International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208).


                                                     Page 1 of 4
       Attachment A: Summary of Monthly Fee Applications Filed


         Application                    Requested                                Paid                    CNO
 Date Filed/        Period                                                                            Date Filed/
                                 Fees               Expenses          Fees              Expenses
 Docket No.        Covered                                                                            Docket No.
  2/6/2018      11/13/2017-                                                                            3/5/2018
                              $335,128.00            $45.00        $335,128.00           $45.00
Dkt No. 909      11/30/2017                                                                          Dkt No. 1081
 3/15/2018       12/1/2017-                                                                            4/6/2018
                              $326,611.50           $1,153.21      $326,611.50          $1,153.21
Dkt No. 1173     12/31/2017                                                                          Dkt No. 1339
 3/15/2018        1/1/2018-                                                                            4/6/2018
                              $318,787.00            $829.99       $318,787.00           $829.99
Dkt No. 1174      1/31/2018                                                                          Dkt No. 1341
  4/2/2018        2/1/2018-                                                                           4/25/2018
                              $268,594.00           $4,551.11      $268,594.00          $4,551.11
Dkt No. 1323      2/28/2018                                                                          Dkt No. 1400
 5/29/2018        3/1/2018-                                                                           6/20/2018
                              $350,947.00           $11,502.84     $350,947.00          $11,502.84
Dkt No. 1514      3/31/2018                                                                          Dkt No. 1598
 5/30/2018        4/1/2018-                                                                           6/21/2018
                              $210,449.50             $0.00        $210,449.50            $0.00
Dkt No. 1520      4/30/2018                                                                          Dkt No. 1604
 7/12/2018        5/1/2018-                                                                            8/9/2018
                              $222,533.00            $68.24        $222,533.00           $68.24
Dkt No. 1670      5/31/2018                                                                          Dkt No. 1751
 8/23/2018        6/1/2018-                                                                           9/14/2018
                              $128,495.50             $0.00        $128,495.50            $0.00
Dkt No. 1783      6/30/2018                                                                          Dkt No. 1861
  9/7/2018        7/1/2018-                                                                           10/1/2018
                              $195,117.00            $483.92       $195,117.00           483.92
Dkt No. 1830      7/31/2018                                                                          Dkt No. 1903
 10/30/2018       8/1/2018-                                                                           11/21/2018
                              $184,167.00            $49.00        $147,333.60           $49.00
Dkt No. 2013      9/30/2018                                                                          Dkt No 2077
 12/6/2018       10/1/2018-
                              $43,270.00              $0.00           $0.00               $0.00         TBD
Dkt No. 2099     10/31/2018




                              [Remainder of this Page Intentionally Left Blank]




                                                     Page 2 of 4
                                        Relief Requested

       This is Berkeley Research Group’s (“BRG”) foruth interim fee application for

compensation (the “Fee Application”) for the period August 1, 2018 through October 31, 2018

(the “Fee Period”) filed pursuant to the Order Authorizing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals (Docket No. 308) (the “Interim Compensation

Order”). BRG requests: (a) allowance of compensation in the amount of $227,437.00 for actual,

reasonable and necessary professional services rendered to the Committee by BRG and (b)

reimbursement of actual, reasonable and necessary costs and expenses in the amount of $49.00

incurred by BRG.

                       Services Rendered and Disbursements Incurred

       Incorporated herein by reference are BRG’s tenth through eleventh monthly fee

applications as shown in Attachment A above. Attached as Attachment B is the schedule of

professionals who rendered services to the Committee during the Fee Period, including each

person’s billing rate and the blended rate and Attachment C shows the schedule of fees

expended during the Fee Period by task code. Attachment D shows the summary totals for each

category of expense incurred during the Fee Period.

                               Notice and Objection Procedures

       BRG provided notice of this Fee Application to: (a) the Debtors; (b) counsel for the

Debtors; (c) the Office of the U.S. Trustee; (d) counsel to Banco Inbursa S.A., Institución De

Banca Multiple, Group Financiero Inbursa, and (e) counsel to the Commitee. In light of the

nature of the relief requested herein, BRG submits that no further or other notice is required.




                                            Page 3 of 4
Wherefore, BRG respectfully requests that the Court enter an order (a) granting on an interim

basis allowance of: (i) fees in the amount of $227,437.00 for services rendered to and on behalf

of the Committee during the Fee Period and (ii) reimbursement of $49.00 for reasonable, actual,

and necessary expenses incurred during the Fee Period; (b) authorizing the Debtors to

immediately pay to BRG the sum of the unpaid fees and expenses incurred during the Fee

Period; and (c) granting such other and further relief as the Court may deem just and proper.




Date: 12/13/2018                             Berkeley Research Group, LLC

                                                 /s/ David Galfus
                                             By ________________________
                                                   David Galfus
                                                   Managing Director
                                                   250 Pehle Avenue, Suite 301
                                                   Saddle Brook, NJ 07663
                                                   201-587-7117




                                           Page 4 of 4
M & G USA Corporation, et al
Berkeley Research Group, LLC
Attachment B: Fees By Professional
For the Period 8/1/2018 through 10/31/2018

Professional                  Title                 Billing Rate   Hours           Fees

C. Kearns                     Managing Director         $995.00       6.5       $6,467.50

D. Galfus                     Managing Director         $995.00      41.6      $41,392.00

M. Haverkamp                  Case Assistant            $195.00       9.4       $1,833.00

M. Yastrebova                 Associate                 $275.00       0.5        $137.50

R. Wright                     Managing Director         $740.00     128.5      $95,090.00

Z. Mainzer                    Managing Consultant       $430.00     191.9      $82,517.00


Total                                                              378.4    $227,437.00


Blended Rate                                                                    $601.05




Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 10/31/2018 Period
M & G USA Corporation, et al
Berkeley Research Group, LLC
Attachment C: Fees By Task Code
For the Period 8/1/2018 through 10/31/2018

Task Code                                                 Hours           Fees

04. DIP Financing                                            7.6       $6,134.00

05. Professional Retention/ Fee Application Preparation     14.8       $6,645.00

07. Interaction/Meetings with Debtors/Counsel                1.8       $1,510.50

08. Interaction/Meetings with Creditors                      8.5       $7,998.50

10. Recovery/SubCon/Lien Analysis                          133.1      $72,188.00

11. Claim Analysis/Accounting                              122.8      $71,436.50

13. Intercompany Transactions/Balances                       2.9       $1,586.00

17. Analysis of Historical Results                           1.0        $507.50

18. Operating and Other Reports                             15.8       $9,751.50

19. Cash Flow/Cash Management Liquidity                     43.1      $27,583.00

27. Plan of Reorganization/Disclosure Statement             25.1      $20,206.00

31. Planning                                                 1.9       $1,890.50


Total                                                     378.4    $227,437.00


Blended Rate                                                           $601.05




Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 10/31/2018 Period
M & G USA Corporation, et al
Berkeley Research Group, LLC
Attachment D: Expenses By Category
For the Period 8/1/2018 through 10/31/2018

Expense Category                                            Amount

07. Travel - Parking                                         $49.00


Total Expenses for the Period 8/1/2018 through 10/31/2018    $49.00




Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 10/31/2018 Period
